Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mullins U.S. Patent No. 7,167,862. 

As to claim 1, Mullins teaches the invention as claimed, including a method comprising: 
creating, by a resource provider service, a resource provider instance that is based on a resource provider definition maintained by the resource provider service, the resource provider instance controlling access to an associated resource, and the resource provider definition comprising a data format, a resource provider application programming interface (API), and reference to an executable container for the resource provider instance (abstract, col. 2, line 53-col. 3, line 5, col. 7, line 4-40, col. 10, line 25-col. 11, line 64); 
exposing, by the resource provider service, the API for the resource provider instance for access from a client according to the resource provider definition (col. 11, line 65-col. 12, line 25); 
proxying, by the resource provider service, a command from the client to the resource provider service for the resource provider instance, the command configured according to the resource provider API to manage the associated resource (col. 12, line 33-col. 13, line 41, col. 14, line 4-60); and 
updating, by the resource provider service, a state of the resource within an object model service associated with the resource provider service based on the command (col. 7, line 12-40, col. 12, line 33-col. 13, line 41, col. 14, line 4-60).

As to claim 2, Mullins teaches the invention as claimed, including the method of claim 1, further comprising: accepting prior to the creating, the resource provider definition in the object model service upon receipt of the resource provider definition (abstract, col. 2, line 53-col. 3, line 5, col. 7, line 4-40, col. 10, line 25-col. 11, line 64, col. 13, line 45-59). 

As to claim 3, Mullins teaches the invention as claimed, including the method of claim 1, wherein the resource provider definition is formatted according to a common schema (abstract, col. 2, line 53-col. 3, line 5, col. 7, line 4-40, col. 10, line 25-col. 11, line 64). 

As to claim 4, Mullins teaches the invention as claimed, including the method of claim 1, further comprising: exposing, by the resource provider service, a resource provider service API with one or more functions that facilitate at least one of the creating of the resource provider instance, accepting a new resource provider definition, making an accepted resource provider definition available, or managing what resource provider definition is running (col. 11, line 65-col. 12, line 25). 

As to claim 5, Mullins teaches the invention as claimed, including the method of claim 1, further comprising: receiving, by the resource provider service prior to the creating, an instruction to instantiate the resource provider instance, the instruction including an identification of the resource provider definition and a configuration parameter (abstract, col. 2, line 53-col. 3, line 5, col. 7, line 4-40, col. 10, line 25-col. 11, line 64). 

As to claim 6, Mullins teaches the invention as claimed, including the method of claim 1, wherein the resource provider service is configured to operate within a namespace for a tenant from among a plurality of namespaces, each comprising a respective instance of the resource provider service (col. 12, line 33-col. 13, line 41, col. 19, line 4-15). 

As to claim 7, Mullins teaches the invention as claimed, including the method of claim 1, further comprising: deleting, by the resource provider service, the resource provider definition in response to a command according to a resource provide service API exposed by the resource provider service (col. 2, line 53-col. 3, line 41). 

Claims 8-20 have similar limitations as claims 1-7; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444